32 So. 3d 725 (2010)
Khrystopher Wayne TOLLEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-515.
District Court of Appeal of Florida, Fifth District.
April 9, 2010.
Khrystopher W. Tolley, Milton, pro se.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be field with the trial court and be treated as the notice of appeal from the judgment and sentence in case number 2008-1204-CF-52, in and for Putnam County, Florida. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
PALMER, ORFINGER and EVANDER, JJ., concur.